Title: To John Adams from Edmund Jenings, 22 July 1783
From: Jenings, Edmund
To: Adams, John


          Sir
            London. July 22d 1783.
          I had Yesterday the Honor of receiving your Excellencys Letter of the 27th of June; it surely ought to have arrived before.— I did myself the pleasure of sending to your Excellency about a fortnight ago several Peices cut out of News Papers. and in my Letter sent therewith informed you that the Treaty with Holland was printed with other Treaties at the End of a new Edition of the Constitutions of America.
          your Excellencys Letter is of so old a date That I imagine the Queries therein are now answered by what you have received since from America and what you have Observed in the letter & Spirit of the late Proclamations relative to the Commerce of the United States with G B and the West Indias. the Latter manifestly shew the Temper of this Country, which I had long since room to Guess at by the Conversation I had some time Ago with Mr. Burke. the Intelligent Men here however are by no means satisfy’d with the Commercial System adopted by the Ministry, for Knowing more of the Practice of Trade they foresee fatal Consequences attending what has been done. the Government had better have left Trade to itself for a little while. it is said however that this is but a Temporary Order not recollecting what Mischief has Already ensued from temporary Acts of Parliamentary which being Answered by Temporary resolutions of Congress & the different States have produced permanent Evils to the Kingdom. but nothing can teach this people Wisdom they are ignorant in Spite of Experience and wicked notwithstanding their Afflictions. a New Edition is coming out of Lord Sheffields Pamphlet on the Commerce of America. Deane, Arnold Skene Wentworth &c are his Lordships Friends, Advisers & Instructors. and your Excellency will Judge of the Knowledge and Temper in which it is written with such Men at his Lordships Elbow. a Pamphlet is published—at the low price of two pence (for dispersion,) to Advise the People Against Emigration, it talks most Abusively of America as the Devils Country without shewing that this is the Land of Angels.
          It seems Evident to me, that the present Arrangement will not continue until the next meeting of Parliament. every part of its Composition is distrusted & the Whole together is detested both by King & people. Fox has lost all his Popularity and avows the most desperate Principles in order to render Himself Agreable to the Court & to concur with Lord North. Burke is supposed to be Mad, He has certainly acted in fits of rage, must unbecoming of any ones Character, & thereby has rendered Himself most Troublesome to his Colleagues. the dependants look up to Lord North, whose Influence prevails in the disposal of Places. His counsils will be followed in all things, if any one opposes them, they will be soon turned out. the King & He acting, it is supposed, in Concert.
          The honest part of the Nation, there are some honest—are highly dissatisfied that nothing has been done leading to a reform of the Constitution; the trading part grumble much at seeing that Commerce does not revive to the degree it was imagined it would at the Peace; the Monied Men are at this Moment at their Wits End in consequence of the Conduct of the Bank. & The Army & Navy are disbanding in a spirit of Revolt. I cannot but think upon the whole there will be in the Course of an Year some great Convulsion in the State. and that public Credit will be ruined if it were worth while the United States might send all their Ships, Brigs, Sloops & Pilot boats for the body of this people. they would return loaded with them a means of Conveyance being only wanting for Thousands to quit this Country. In America they might be entered as Manufactures as well as those of Brass & Iron. are
          By the Papers it appears that Silas Deane is the American Agent He dines, it is said, as Such with Mr Fox.
          But what Sir is doing in America, are you Satisfied I spent last Friday afternoon with Dr P. He has receivd Letters from Boston complaining of Luxury. & informing Him of a religious dispute arising on Matters, which as I understand them, do not tend to render Men wiser or better or more happy.
          I have seen a Dissertation on the political-Union of the 13 United States, it has great & deep Objects in view— I wish I could talk with your Excellency on the Matter. I have seen many Invectives published by leading Men against one Another I have seen them with Sorry. There needs must be disputes, among Men young in Goverment & in Politics, having their Passions & their Ambitions on float, but there ought to be Decency too. the next Generation will I Hope be better Educated.
          I have Kept myself in Readiness to Attend Mr Barclay and stil do so. altho I have recommended it to him to excuse me for his own Sake & the publicks, both of which I have reason to think may be affected by the inveterate Animosity of my Ennemy, if I concern myself therewith— I have drawn up an Account of the whole matter, that has passed between, us. and I am Easy, I propose to disperse it among my Friends here & in America I would not do it, if it was not Absolutely Necessary.
          I beg your Excellency would Speak to Mr Barclay & that you woud give me directions what to do. About my coming Staying here or going Elsewhere
          I am with great Respect / your Excllencys Most Obedient Humble Servant
          Edm: Jenings
        